Exhibit 10.II.B

LOGO [g85569logo-mosaic.jpg]

SUPPLY AGREEMENT

FEED GRADE PHOSPHATES (MONOCAL)

VENEZUELA

 

DATE:    September 11, 2007 SELLER:   

MOSAIC FERTILIZER LLC, d.b.a.

MOSAIC FEED INGREDIENTS

8813 HWY 41 SOUTH

RIVERVIEW, FL 33569

BUYER:   

CARGILL, INCORPORATED

c/o CARGILL DE VENEZUELA

EDIFICIO PARQUE CRISTAL TORRE OESTE

PISO 8, AV. FRANCISCO DE MIRANDA

CARACAS, VEN 1060

PRODUCT:    BIOFOS SPECIFICATIONS:    TYPICAL MOSAIC SPECIFICATIONS MARKET:   
VENEZUELA PERIOD:    September 1, 2007 THROUGH September 1, 2008 PRICING:    TO
BE NEGOTIATED AT TIME OF PURCHASE QUANTITY:    TO BE NEGOTIATED AT TIME OF
PURCHASE DELIVERY:    TO BE NEGOTIATED AT TIME OF PURCHASE PAYMENT:    TYPICALLY
60 DAYS TERMS:    MOSAIC TERMS AND CONDITIONS TO APPLY. (ATTACHED)

 

CARGILL, INCORPORATED

    MOSAIC FERTILIZER, LLC By:  

 

    By:  

 

Name:  

 

    Name:  

 

Its:  

 

    Its:  

 